PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction; this court's October 5, 2018, order suspending respondent and directing him to show cause why reciprocal discipline should not be imposed; and the statement of Disciplinary Counsel regarding reciprocal discipline; and it appearing that respondent failed to file a response to this court's order to show cause or his D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that W. Michael Jacobs is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley , 990 A.2d 483 (D.C. 2010) ; In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is *775FURTHER ORDERED that for purposes of reinstatement respondent's period of disbarment will not begin to run until such time as he files a D.C. Bar R. XI, § 14 (g) affidavit.